Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing March 4, 2009 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 Re: Dreyfus BASIC U.S. Mortgage Securities Fund File No.: 811-5074 Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended December 31, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6852. Very truly yours, /s/ Omar Guerrero Omar Guerrero Paralegal ORG/ Enclosure
